Title: To Thomas Jefferson from Benjamin H. Latrobe, 24 October 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


            
              Sir,
              Philadelphia October 24h. 1802.
            
            I beg leave to transmit to you by my particular friend, and near relation,—Mr Eakin of the War-office the enclosed letter, in which I have taken the liberty to give to you all the information which I possess on the proposed plan of a canal communication between the Delaware & Chesapeake bays. I have done this with a view to suggest the propriety of this subject being taken up by Congress as an important national object;—which is now in the way of being either irretrievably lost, or advantageously accomplished,—& which, I am convinced, that your recommendation would call into the notice it deserves. Mr. Eakin possesses lands in the probable neighborhood of the canal, and with a clear & impartial judgement possesses much information on this subject. On this account, and as a young man of no common merit, I beg leave to recommend him to your polite notice.
            I am with true respect Your faithful hble Servnt
            
              B Henry Latrobe.
            
           